Citation Nr: 1828850	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  14-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

The validity of the debt created by an overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the calculated amounts of $201.19, for tuition and fees, and $2,150.26, for housing allowance.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The record indicates that the appellant served on active duty in the United States Marine Corps from December 2002 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) from November 2013 and March 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2014.  A Statement of the Case (SOC) was issued in October 2014.  A timely substantive appeal was received in November 2014.


FINDINGS OF FACT

1.  In June 2013, the appellant was granted educational benefits for six credit hours beginning June 10, 2013, and ending July 18, 2013. 

2.  In October 2013, Cuyamaca College reported that effective July 3, 2013, the appellant withdrew from the term which had begun on June 10, 2013; such withdrawal resulted in an overpayment of $112.31 for tuition/fees and $1,066.50 for housing.

3.  In August 2013, the appellant was granted educational benefits for 12 credit hours beginning August 19, 2013, and ending December 16, 2013. 

4.  In March 2014, Cuyamaca College reported that the appellant had reduced his course load from 12 to nine credit hours, effective September 18, 2013; this reduction in credit hours resulted in an overpayment of $88.88 for tuition/fees and $1,083.76 for housing.


CONCLUSION OF LAW

The debt created by the overpayment of educational assistance benefits, in the calculated amount of $201.19, for tuition/fees, and $2,150.26, for housing, is valid.  38 U.S.C. §§ 3313, 3323, 5302 (2012); 38 C.F.R. §§ 1.962, 21.7020, 21.7136, 21.7139, 21.9635, 21.9695 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA does not apply in this case, given the nature of the issues on appeal.  See e.g. Reyes v. Nicholson, 21 Vet. App. 370 (2007); Schaper v. Derwinski, 1 Vet. App. 430 (1991); Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C. §§ 5103, 5103A.

II.  Applicable Law

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C. Chapter 33.  VA promulgated regulations to implement the change in law in March 2009.  These regulations are codified at 38 C.F.R. §§ 21.9500-21.9770.  In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable service after September 10, 2001.  See 38 U.S.C. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a veteran who served at least 36 months of active duty after September 10, 2001, as in this case.  38 C.F.R. § 21.9640(a).  An overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual. 38 U.S.C. § 3323; 38 C.F.R. § 21.9695. 

VA shall pay to each individual entitled to basic educational assistance who is pursuing an approved program of education, an educational assistance allowance to help meet in part, the expenses of such individual subsistence, tuition, fees, supplies, books, equipment and other educational costs.  See 38 U.S.C. §§ 3002, 3014(a); 38 C.F.R. §§ 21.7120, 21.7130.  An eligible claimant is entitled to a monthly benefit for periods of time during which he or she is enrolled in, and satisfactorily pursuing, an approved program of education.  See 38 U.S.C. § 3014; 38 C.F.R. § 21.7140.  An educational institution must certify an individual's enrollment before he or she may receive educational assistance.  See 38 C.F.R. §§ 21.7140, 21.7152.

A claimant must report to VA, without delay, a change in credit hours or clock hours of attendance if that change would result in less than full-time enrollment, as well as any change in his or her pursuit that would result in less than full-time enrollment.  38 C.F.R. §§ 21.7156.  A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)).  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent, 27 Vet. App. at 380; see also Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947) (all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  VA will not pay benefits for a course from which the claimant withdraws or receives a nonpunitive grade (grades that do not count toward graduation) unless either the claimant withdraws because he or she is ordered to active duty; or a situation occurs in which all of the following criteria are met: (i) there are mitigating circumstances; and (ii) the claimant or service member submits a description of the mitigating circumstances in writing to VA within one year from the date VA notifies the claimant or service member that he or she must submit a description of the mitigating circumstances, or at a later date if the claimant or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the description of the mitigating circumstances; and (iii) the claimant or service member submits evidence supporting the existence of mitigating circumstances within one year of the date that evidence is requested by VA, or at a later date if the claimant or service member is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the evidence supporting the existence of mitigating circumstances.  38 U.S.C. §§ 3034, 3680; 38 C.F.R. § 21.7139. 

Examples of qualifying mitigating circumstances include, but are not limited to: illness of the individual or of a member of his or her family; family death; an unavoidable change in employment conditions; an unavoidable geographical transfer resulting from the individual's employment; immediate family or financial obligations beyond the individual's control that require him or her to suspend pursuit of the program of education in order to obtain employment; discontinuance of the course by the school; unanticipated active duty for training; or unanticipated child-care difficulties.  38 C.F.R. § 21.7020.

III.  Background

The instant matter stems from the appellant's course load changes for the Cuyamaca College terms which began in June 2013 and August 2013.

The appellant's 100 percent eligibility for Post-9/11 GI Bill benefits is undisputed.  See e.g. June 2013 notification letter.

A February 2013 VA letter informed the appellant that he must promptly notify his school's veterans certifying official and VA if there was any change to his enrollment.  He was informed that VA generally cannot pay for courses he did not attend or withdrew, courses he completed but for which he received a grade which would not count towards graduation, or changes in active duty status.  He was informed that he was responsible for all debts resulting from reductions or terminations of his enrollment even if the payment was submitted directly to the school on his behalf.

In June 2013, VA received an enrollment certification from Cuyamaca College for the term June 10 to July 18, 2013.  The appellant had enrolled in courses amounting to six credit hours, with tuition/fees of $292.00.  A tuition/fees payment of $292.00 was sent to the school on the appellant's behalf.  A books/supplies payment of $250.00 was processed.  

VA also processed a housing allowance payment of $1,493.10 for the period June 10 to June 30, 2013.  However, $350.67 was withheld and applied towards the appellant's previous debts.  Thus, the appellant received $1,142.43 for housing allowance in June.  In July, VA processed a housing allowance payment of $1,279.80 for July 1 to July 18, 2013.

A Notice of Change in Student Status was received in October 2013 from Cuyamaca College.  The certification noted that the appellant withdrew from all of his courses following the drop period and punitive grades were assigned.  He failed to respond to a failing grade notification and failed courses due to lack of attendance.  The tuition amount was $292.00.

A November 2013 decision of the Muskogee RO informed the appellant that he had been paid more than he was due for the term at Cuyamaca College which began on June 10, 2013.  His original enrollment was for 6 hours, with tuition/fees of $292.00.  Effective July 3, 2013, his enrollment had been terminated.  Thus, an overpayment of $112.31 for tuition/fees was created.  With respect to his monthly housing allowance, he had been overpaid $1,066.50.  His total overpayment and resultant debt for that term was $1,178.81.

In August 2013, VA received an enrollment certification from Cuyamaca College for the term August 19 to December 16, 2013.  The appellant had enrolled in courses amounting to 12 credit hours, with tuition/fees of $576.00.  A tuition/fees payment of $576.00 was sent to the school on the appellant's behalf.  A books/supplies payment of $500 was processed.  A housing allowance payment of $855.60 was processed for the period August 19 to August 31, 2013.

Housing allowance payments of $2,139.00 were processed for September, October, and November.  The housing allowance payment for December 1 to December 16, 2013, totaled $1,140.83.

A Notice of Change in Student Status was received in March 2014 from Cuyamaca College.  The certification noted that the appellant's course load had dropped from 12 credits to nine following the drop period.  Thus, punitive grades were assigned.  The tuition amount dropped from $576.00 to $438.00.

A March 2014 decision of the Muskogee RO informed the appellant that he had been paid more than he was due for the term at Cuyamaca College which began on August 19, 2013.  His original enrollment was for 12 hours, with tuition/fees of $576.00.  Effective September 18, 2013, his credit hours had been reduced to nine hours, and tuition/fees charged were $438.00.  Such reduction in credit hours created an overpayment of tuition and fees of $88.88.  With respect to his monthly housing allowance, an overpayment of $1,083.76 was created by the reduction in course load.  His total overpayment and resultant debt for such term was $1,172.64.

IV.  Validity of the Debt

The mathematical calculation of the overpayment amounts at issue is not in dispute.  It is also undisputed that the appellant withdrew from courses at Cuyamaca College during the term which began in June 2013.

With respect to mitigating circumstances, the appellant stated in his November 2014 substantive appeal that the March 6, 2014, letter which states that he withdrew from a course, causing his course load to drop from 12 to nine credit hours was inaccurate.  Rather, the course in question during the term which began in August 2013 was not available.

However, although a course no longer being available is certainly a mitigating circumstance, see 38 C.F.R. § 21.7020, the Board affords greater probative weight to the certification received from Cuyamaca College in March 2014.  Such indicates that the appellant was assigned a punitive grade for reducing his course load after the drop period via withdrawal.  The appellant has offered no evidence to support his contention that the course was not available.

The Board finds that, because the appellant withdrew from his enrolled courses without mitigating circumstances, and there is no dispute as to the amounts in question, an overpayment of Chapter 33 benefits in the calculated amount of $201.19, for tuition and fees, and $2,150.26, for housing allowance, is valid.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The overpayment of Chapter 33 benefits in the calculated amount of $201.19, for tuition and fees, and $2,150.26, for housing allowance, is valid.  The appeal is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


